DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 07 June 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant provides the claim limitation, “the second engaging portion of said one of the nursery components is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 4 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 5-13, these claims either directly or indirectly depend on claim 4, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the claim limitation, “the third engaging portion of the functional component is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 6 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant claims, “a system for remotely growing plants in a planting zone that is divided into a plurality of planting areas, comprising said user end electronic device and said remote automated planting sub-system of Claim 1, wherein said user end electronic device and said remote automated planting sub-system communicate with each other to perform the method of Claim 1.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See MPEP 2173.05(p)).  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation, “a system…comprising said user end electronic device and said remote automated planting sub-system of claim 1…” however, based on the currently provided claim language, claim 1 is directed to a method, and therefore it is unclear what the metes 
Regarding claim 8, Applicant claims, “a system for remotely growing plants in a planting zone that is divided into a plurality of planting areas, comprising said user end electronic device and said remote automated planting sub-system of Claim 5, wherein said user end electronic device and said remote automated planting sub-system communicate with each other to perform the method of Claim 5.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See MPEP 2173.05(p)).  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 8, Applicant provides the claim limitation, “a system…comprising said user end electronic device and said remote automated planting sub-system of claim 5…” however, based on the currently provided claim language, claim 5 is directed to a method, and therefore it is unclear what the metes and bounds of claimed system encompass and therefore claim 8 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the claim limitation, “said third engaging portion is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 11 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 12, Applicant provides the claim limitation, “wherein said third engaging portion is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 12 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 13, Applicant provides the claim limitation, “at least one sensor that is capable of communication with a computer…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 13 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 15, Applicant provides the claim limitation, “said second engaging portion is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 15 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 16-20, these claims either directly or indirectly depend on claim 15, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 18, Applicant provides the claim limitation, “said third engaging portion is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 18 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 19, Applicant provides the claim limitation, “wherein said third engaging portion is capable of engaging…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 19 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 20, Applicant provides the claim limitation, “at least one sensor that is capable of communication with a computer…”, however, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  As such, claim 20 is rendered indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudakevych (US 2013/0345876 A1).
Regarding claim 1, Rudakevych a method for remotely growing plants in a planting zone that is divided into a plurality of planting areas, said method comprising: 
by a user end electronic device (Figure 3B, user terminal 60), displaying an image that is related to the planting zone, and that contains a plurality of planting units, each of the planting units corresponding to one of the planting areas (Figures 1-3B; at least as in paragraphs 0040, 0046, 0065-0068 and 0100-0102); 
by the user end electronic device, displaying a plurality of plant precursor options after M number of the planting unit(s) is(are) selected by a user operating the user end electronic device, where M is a positive integer (Figures 1-3B; at least as in paragraphs 0040, 0046, 0065-0068 and 0100-0102); 
by the user end electronic device, transmitting planting information to a remote automated planting sub-system (Figure 3B, robot system 100) that is disposed in the planting zone and that is communicatively coupled to the user end electronic device after N number of the plant precursor option(s) is(are) selected by the user, where N is a positive integer, the planting information containing the M number of the planting unit 
upon receipt of the planting information, by the remote automated planting sub-system, acquiring plant precursors of N type(s) that correspond(s) to the N number of the plant precursor option(s), and planting the plant precursors thus acquired in M number of the planting areas that correspond(s) to the M number of the planting unit(s) (Figures 1-3B; at least as in paragraphs 0040, 0046, 0065-0068 and 0100-0102).
Regarding claim 2, Rudakevych further discloses wherein the remote automated planting sub-system includes a sensor unit (Figure 3B, sensors 160, 162, 166, 170) and an image capturing device (Figure 3B, camera(s) 160) that cooperatively detect environment conditions of the planting areas; 
said method further comprising: 
by the remote automated planting sub-system, regularly collecting sensing results via the sensor unit, and regularly obtaining images via the image capturing device (Figures 1-3B; at least as in paragraphs 0065-0068, 0087-0094 and 0100-0102); 
by the remote automated planting sub-system, generating and transmitting, to the user end electronic device based on the regularly collected sensing results and the regularly obtained images, plant growth information that relates to growth of the plant precursors planted in the in M number of the planting areas (Figures 1-3B; at least as in paragraphs 0065-0068, 0087-0094 and 0100-0102); and 
by the user end electronic device, generating and displaying a simulation image that simulates growth conditions of the plant precursors planted in the M number of the 
Regarding claim 3, Rudakevych discloses the method further comprising: by the user end electronic device, when the simulation image is selected by the user, displaying details of the plant growth information that contain images of the plant precursors planted in the M number of the planting areas, and variation in at least one of temperature, humidity, insolation or pH level of planting medium of the M number of the planting areas. (Figures 1-3B; at least as in paragraphs 0087-0094 and 0100-0102).
Regarding claim 7, Rudakevych discloses system for remotely growing plants in a planting zone that is divided into a plurality of planting areas, comprising said user end electronic device and said remote automated planting sub-system of Claim 1, wherein said user end electronic device and said remote automated planting sub-system communicate with each other to perform the method of Claim 1 (Figures 1-3B; at least as in paragraphs 0065-0068, 0087-0094 and 0100-0102).
Regarding claim 14, Rudakevych discloses a computer program product comprising a computer-readable storage medium which is non-transitory and tangible, said computer-readable storage medium storing an application program which, when loaded and executed by a computer device, causes the computer device to communicate with a remote automated planting sub-system that is disposed in a planting zone to perform the method of Claim 1 (Figures 1-3B; at least as in paragraphs 0040, 0046, 0060, 0065-0068 and 0100-0102).

Allowable Subject Matter
Claims 4-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner further notes wherein claims 15-20 also appear to be allowable over the prior art of record, however all of the above 35 USC 112 rejections would also need to be overcome in order for claims 4-6, 8-13 and 15-20 to be in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664